PER CURIAM.
Following an ore tenus proceeding, the trial court entered a judgment on February 25, 1991, which, inter alia, ordered a reduction of periodic alimony and directed the parties to file a statement with the trial court within ten days as to arrearage.
Following the filings by the parties, the trial court entered another judgment on April 1,1991, against Mr. Belcher for $1500 as arrearage in child support. On April 8, 1991, Mrs. Belcher filed a notice of appeal to this court. Also on April 8, 1991, Mr. Belcher filed a motion to reconsider, claiming his arrearage to be $1200. This motion was granted on May 8, 1991, and Mr. Belcher’s arrearage was reduced to $1200. No notice of appeal was filed from this final judgment.
The April 8, 1991, notice of appeal is of no effect, and since no notice of appeal- was filed following the disposition of the post-judgment motion, this court does not have jurisdiction and the appeal must be dismissed. Owens v. Coleman, 520 So.2d 514 (Ala.1987). The notice of appeal “must be refiled within 42 days of the disposition of the post-judgment motion either by order or by operation of law under Rule 59.1, A.R.Civ.P.” Owens, 520 So.2d at 516.
APPEAL DISMISSED.
All the Judges concur.